 In the Matter of LEXINGTON WATER COMPANYandINTERNATIONALBROTHERHOODOF FIREMEN & OILERS, LOCAL 352, A. F. OF L.Case No. 9-R1541.Decided September 25, 1944Mr. William E. Stoney,of New York City, for the Company.Mr. Harold L. Colvin,of Louisville, Ky., for the Brotherhood.Mr. f. L. Kelley,of Evansville, Ind., for the Operating Engineers.Miss Melvern R. Krelow,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by International Brotherhood of Firemen& Oilers, Local 352, A. F. of L., herein called the Brotherhood, allegingthat a question affecting commerce had arisen concerning the repre-sentation of employees of Lexington Water Company, Lexington, Ken-tucky, herein called the Company, the National Labor Relations Boardprovided for an appropriate hearing upon due notice before Louis S.Penfield, Trial Examiner.Said hearing was held at Lexington, Ken-tucky, on August 25,1944.The Company, the Brotherhood, and Inter-national Union of Operating Engineers, Local No. 181, herein calledthe Operating Engineers, appeared and participated.All parties wereafforded full opportunity to be heard, to examine, and cross-examinewitnesses, and to introduce evidence bearing on the issues.The TrialExaminer's rulings made at the hearing are free from prejudicial errorand are hereby affirmed.All partiees were afforded an opportunity tofile briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYLexington Water Company, a Kentucky corporation, with its prin-cipal office located in Lexington, Kentucky, is engaged in furnishingwater for public, residential, commercial, and industrial uses in the city58 N. L. R. B, No. 106.536 LEXINGTON WATER COMPANY®,537of Lexington and vicinity.For this purpose it maintains a pumpingstation and water treatment plant near the city of Lexington.Allsources of water are derived from four impounding reservoirs locatednear the city of Lexington, or from the Kentucky River. The Com-pany serves an area with a population of approximately 68,000, andhas a total of 16,000 customers.During 1943, the Company suppliedto its customers approximately 2,193,900,000 gallons of water, of whichapproximately 538,000,000 gallons were supplied to residential users,444,000,000 gallons to industrial users, 524,000,000 gallons to govern-mental agencies, 660,000,000 gallons to commercial users, and 27,500,000gallons for public fire protection.Among its customers are companieswho engage in business affecting interstate commerce, 3 interstate rail-roads, and an army signal depot. The Company purchases suppliesvalued at approximately $50,000 annually, virtually all of which isshipped to the Company from points outside the State of Kentucky.We find that the Company is engaged in commerce within the mean=ing of the National Labor,Relations Act.II.THE ORGANIZATIONS INVOLVEDInternational Brotherhood of Firemen & Oilers, Local 352, and In-ternational Union of Operating Engineers, Local No. 181, both affili-ated with the American Federation of Labor, are labor organizationsadmitting to membership 'employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONThe Company and the Operating Engineers executed a collectivebargaining contract in 1941, another in 1942, and the agreement pres-ently in existence on August 22, 1943.All three covered the sameemployees as are here involved.The contract entered into on August22, 1943, covers a period of 4 years, and contains a provision that ifeither party desired to change a section or sections of the contract,written notice shall be served on the other party at least 30 days priorto the end of each 12-month period after the effective date of theagreement.On or about July 21, 1944, the Brotherhood requestedrecognition from the Company as bargaining representative for itsemployees, but the Company has refused such request until the Brother-hood is certified by the Board in view of the existing agreement be-tween the Company and the Operating Engineers.We have frequently held that a contract covering an unreasonablelength of time and which has been in effect for a year or more does notconstitute a bar to an investigation and certification of representatives.At the date of the hearing, the contract of August 22, 1943, had beenin effect for more than a year and had almost 3 years to run.We find 538DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat this contract does not constitute a bar to a present investigation ofrepresentatives.,A statement of a Board agent, introduced into evidence at the hear-ing, indicates that the Brotherhood represents a substantial number ofemployees in the unit hereinafter found appropriate.2We find that a question affecting commerce has arisen concerningthe representation of employees of the Company within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THEAPPROPRIATE UNITWe find, substantially in accordance with an agreement of theparties, that all employees of the Company, excluding office workers,.clericalworkers, the chief engineer, the general foreman, the chiefauthority to hire, promote, discharge, discipline, or otherwise effectchanges in the status of employees, or effectively recommend suchaction, constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-roll period immediately preceding the date of the Direction of Elec-tion herein, subject to the limitations and additions set forth in theDirection.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of the National Labor114 fatter ofWichita Union Stockyards Company,40 N L. R. B 369, and cases citedtherein.2The Field Examiner reported that the Brotherhood submitted 25 authorization cards ;that the names of 24 persons appearing on the cards were listed on the Company's pay rollof August 3, 1944, which contained the names of 26 employees in the appropriate unit ; andthat the cards were dated in June 1944The Operating Engineers relies upon its contract as evidence of interest in this pro-ceeding.On June 8, 1944,the employees signed a document in which they advised theCompany of"the discontinuance of (their)affiliation" with the Operating Engineers, thatthey intended"choosing a different bargaining agency" and that they were withdrawingthe authority"for (the Company)to deduct dues from(their)wages to be forwarded toLocal #181."Acopy of this document was also forwarded to the Operating Engineers.In accordance with this request the Company ceased deducting dues after the month ofJune 1944At the hearing, a representative of the Operating Engineers conceded thatnone of the employees has paid dues since June, but maintained that in accordance witha 3-month period of grace existing under-the Operating Engineers'constitution,none ofthe employees had been suspended,and that all were still members of the OperatingEngineers. LEXINGTON WATER COMPANY539Relations Board Rules and Regulations-Series 3, as amended, it isherebyDIRECTED that, as part of the investigation to-ascertain representa-tives for the purposes of collective bargaining- with Lexington WaterCompany, Lexington, Kentucky, an election by secret ballot shall beconducted as early as possible, but not later than thirty (30) daysfrom the date of this Direction, under the- direction and supervisionof the Regional Director for the Ninth Region, acting in this matteras agent for the National Labor Relations Board, and subject to ArticleIII, Sections 10 and 11, of said Rules and Regulations, among theemployees in the unit found appropriate in Section IV, above, whowere employed during the pay-roll period immediately preceding thedate of this Direction, including employees who did not work duringsaid pay-roll period because they were ill or on vacation or temporarilylaid off, and including employees in the armed forces of the UnitedStates who present themselves in person at the polls, but excludingany who have since quit or been discharged for cause and have notbeen rehired or reinstated prior to the date of the election,,to deter-mine whether they desire to be represented by International Brother-hood of Firemen & Oilers, Local 352, A. F. of L., or by InternationalUnion of Operating Engineers, Local No. 181, for the purposes ofcollective bargaining, or by neither.